       Case: 5:18-cv-01870-SL Doc #: 12 Filed: 10/30/18 1 of 4. PageID #: 102




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 JANE DOE,                                       )   CASE NO.: 5:18-CV-01870
                                                 )
         Plaintiff,                              )   JUDGE: SARA LIOI
                                                 )
 vs.                                             )   MOTION TO STAY PROCEEDINGS
                                                 )   OF NORTON DEFENDANTS
 DAVID ALLEN FOSTER, et al.,                     )
                                                 )
         Defendants.                             )
                                                 )

       Now come Defendants, City of Norton, City of Norton Police Department, Chief of Police

John Dalessandro, Officer Ryan Seeker, Officer John Karnuth, Officer Brett McShane, Officer

Christopher Besse, Officer Joshua Pond, Solicitor Justin Markey, Assistant Prosecutor Michelle

Banbury and Assistant Prosecutor Jennifer Roberts, by and through counsel, Mazanec, Raskin &

Ryder Co., L.P.A., and hereby request that the Court enter an Order staying the proceedings on the

basis that Plaintiff is currently seeking to vacate her plea in the underlying criminal case.

       Plaintiff filed her within Complaint on August 6, 2018, naming several individuals at the

City of Norton and City of Barberton that were allegedly associated with her August 6, 2017 arrest

and subsequent criminal prosecution. ECF 1, PageID#7-25. Plaintiff’s Complaint alleges claims

for false arrest, malicious prosecution, negligence, intentional infliction of emotional distress and

negligent supervision, failure to train and negligent retention.

       Plaintiff admits that she accepted a plea agreement with respect to the underlying criminal

charges. Complaint at ¶14-15, PageID#18. Plaintiff’s Fourth Amendment malicious prosecution

and false arrest claims are directly impacted by the validity of her admitted plea agreement as she

challenges the underlying probable cause for those charges and the conviction. As such, Heck v.
       Case: 5:18-cv-01870-SL Doc #: 12 Filed: 10/30/18 2 of 4. PageID #: 103




Humprhey, 512 U.S. 477 (1994) would bar Plaintiff’s current constitutional claims until such time

as that plea agreement may be vacated. Heck v. Humprhey, 512 U.S. 477, 486-487 (1994); see

also Walker v. Altena, 6th Cir. No. 01-2425, 34 Fed.Appx. 206, 2002 WL 926976 (May 7, 2002)

(§ 1983 claim properly dismissed where plaintiff attempts to attack the constitutionality of his

arrest and subsequent conviction); Anthony v. Roberson, 6th Cir. No. 01-1584, 26 Fed.Appx. 419,

2001 WL 1587298 (Dec. 11, 2001) (plaintiff’s claim that his arrest was illegal was barred by the

Heck doctrine, as there is no evidence that his conviction has been reversed); Nicholson v. City of

Westlake, 6th Cir. No. 01-3144, 20 Fed. Appx. 400, 2001 WL 1178332 (Sept. 24, 2001) (plaintiff’s

no contest plea bars his § 1983 claim alleging that the officers lacked probable cause to arrest him).

Moreover, the existence of the conviction constitutes conclusive evidence of probable cause for

both the arrest and the institution of the criminal proceedings. Walker v. Schaeffer, 854 F.2d 138,

142 (6th Cir. 1988). Given this law, the status of Plaintiff’s criminal plea greatly impacts the

underlying civil claims.

       On June 19, 2018, Plaintiff filed a motion to withdraw her plea agreement with the

Barberton Municipal Court in Case No. CRB1702131. Exhibit A. On September 11, a special

prosecutor was appointed to handle the hearing on Plaintiff’s Motion. Exhibit B. The Motion was

heard on September 27, but no decision has been issued. Exhibit C. Following the hearing, both

judges at the Barberton Municipal Court recused themselves from the matter and have referred the

case to the Ohio Supreme Court for the assignment of a visiting judge. Exhibits D and E. At this

time, Plaintiff’s motion to withdraw her plea agreement remains pending in the Barberton

Municipal Court. A status conference has been set for early December, but there is currently no

set date for a hearing on that motion.




                                                  2
       Case: 5:18-cv-01870-SL Doc #: 12 Filed: 10/30/18 3 of 4. PageID #: 104




        As the underlying criminal conviction greatly impacts the civil claims and it is unclear

when a final ruling will be issued on her Motion, the Norton Defendants respectfully request that

the Court stay these proceedings until the outcome of Plaintiff’s Motion to Vacate. As set forth

above, the plea impacts several of Plaintiff’s claims and consequently the scope of discovery and

potential liability in this matter. It would be in the interest of all parties if further proceedings were

stayed until the outcome of the ruling on Plaintiff’s motion to vacate her plea agreement.

        Based upon the foregoing, Defendants City of Norton, City of Norton Police Department,

Chief of Police John Dalessandro, Officer Ryan Seeker, Officer John Karnuth, Officer Brett

McShane, Officer Christopher Besse, Officer Joshua Pond, Solicitor Justin Markey, Assistant

Prosecutor Michelle Banbury and Assistant Prosecutor Jennifer Roberts, respectfully requests that

the Court enter an Order staying further proceedings in this matter pending the resolution of

Plaintiff’s motion to vacate her plea agreement.

                                                Respectfully submitted,

                                                MAZANEC, RASKIN & RYDER CO., L.P.A.

                                                s/Tami Z. Hannon
                                                PATRICIA A. RUBRIGHT (0009435)
                                                TAMI Z. HANNON (0079812)
                                                100 Franklin’s Row
                                                34305 Solon Road
                                                Cleveland, OH 44139
                                                (440) 248-7906
                                                (440) 248-8861 – Fax
                                                Email: prubright@mrrlaw.com
                                                         thannon@mrrlaw.com

                                                Counsel for Defendants City of Norton, City of
                                                Norton Police Department, Chief of Police John
                                                Dalessandro, Officer Ryan Seeker, Officer John
                                                Karnuth, Officer Brett McShane, Officer
                                                Christopher Besse, Officer Joshua Pond, Solicitor
                                                Justin Markey, Assistant Prosecutor Michelle
                                                Banbury and Assistant Prosecutor Jennifer Roberts

                                                    3
        Case: 5:18-cv-01870-SL Doc #: 12 Filed: 10/30/18 4 of 4. PageID #: 105




                                      CERTIFICATE OF SERVICE

         I hereby certify that on October 30, 2018, a copy of the foregoing Motion to Stay

Proceedings of Norton Defendants was filed electronically. Notice of this filing will be sent to all

registered parties by operation of the Court’s electronic filing system. Parties may access this

filing through the Court’s system.

                                              s/Tami Z. Hannon
                                              PATRICIA A. RUBRIGHT (0009435)
                                              TAMI Z. HANNON (0079812)

                                              Counsel for Defendants City of Norton, City of
                                              Norton Police Department, Chief of Police John
                                              Dalessandro, Officer Ryan Seeker, Officer John
                                              Karnuth, Officer Brett McShane, Officer
                                              Christopher Besse, Officer Joshua Pond, Solicitor
                                              Justin Markey, Assistant Prosecutor Michelle L.
                                              Banbury, and Assistant Prosecutor Jennifer Roberts

NW E&S-180248/Ds MTStay Proceedings




                                                 4
